ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant has filed a very insistent motion for rehearing in this cause in which he presents a logical argument in favor of its sufficiency. Upon a careful consideration of the circumstances surrounding the presenting of the motion for continuance as reflected by the terms of his bill, it is our conclusion that sufficient diligence to obtain the presence of the witnesses was not shown. The case was called at the opening of the morning session, at which time appellant and his attorney were both absent. The attorney had notified a member of the district attorney’s staff that he would be in the trial of a civil case in another court. He was there notified of the call of the Doyle case and promised to send his client to the court to report. For some reason this was not done and the case was again called at 11:15, at which time the attorney was in his office. He came to the court room in a few minutes and found the judge engaged in the trial of another case but remained there until it was concluded at 4:00 o’clock in the afternoon. The Doyle *168case was called and the attorney stated that he learned for the first time on calling the witnesses for which the continuance was asked that they were not present. He then presented his motion for continuance or resetting to a later day in the term. This was the first indication which- the court had that he was not ready for trial, even though the State witnesses had been present all day, included among whom were two officers who were serving on night duty. The trial court took the view as expressed in the record that the motion for continuance was not timely presented. The record indicates that this is a reasonable interpretation of the situation. If there were mitigating circumstances, it was incumbent upon appellant to present them. Appellant also had the burden of placing in the record facts to show that he exerted due diligence to obtain the attendance of his witnesses. The record shows that all the witnesses lived in the City of Houston, two of them having the same address. Appellant had ample opportunity at 11:30 to discover their absence and ask the court for such process as the occasion might demand to secure their presence. The fact he did not discover their absence indicates clearly a lack of diligence on his part. He did not ask for an attachment when their absence was discovered and it was not shown that they could not have been brought into court by this means.. If there should be doubt as to the ruling of the trial court that the motion was not timely presented, there could be no doubt of the lack of due diligence.
Having so concluded, it becomes unnecessary to discuss the controverted question presented • in the motion for rehearing which is, for the reason stated, overruled.